Case 9:21-cr-80062-KAM Document 16 Entered on FLSD Docket 05/04/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-cr-80062-KAM



  UNITED STATES OF AMERICA

  vs.

  CHRISTIAN MCKEON, et al,

                    Defendant.
  _____________________________________/


                                  WITNESS AND EXHIBIT LIST

           NOW COMES the Government, through counsel, and files this witness and exhibit list for

  the May 5, 2021 detention hearing in the above captioned matter:

                                             Witnesses

        1. Brian Frank, Special Agent with the OIG-HHS

                                              Exhibits

        1. Summary of Flow of Funds

        2. Summary of Cash and ATM withdrawals and crypto currency transactions

        3. Christian McKeon’s Family Law Financial Affidavit, dated November 10, 2020

        4. Christian McKeon’s Sworn Interrogatories, dated November 10, 2020

        5. Lease Application Agreement, dated February 10, 2020

        6. Family Court Order Finding McKeon in Contempt, dated February 8, 2021

        7. Judge Scola Order, dated February 24, 2021 (unsealed)

        8. Judge Scola Order, dated March 10, 2021 (unsealed)
Case 9:21-cr-80062-KAM Document 16 Entered on FLSD Docket 05/04/2021 Page 2 of 2




                                           Respectfully submitted,


                                           JUAN ANTONIO GONZALEZ
                                           ACTING UNITED STATES ATTORNEY


                                       By: /s/ Patrick J. Queenan
                                           Patrick J. Queenan
                                           Trial Attorney
                                           FL Special Bar No. A5502715
                                           U.S. Department of Justice
                                           Criminal Division, Fraud Section
                                           1400 New York Avenue, N.W.
                                           Washington, D.C. 20005
                                           Phone: (202) 875-0326
                                           patrick.queenan@usdoj.gov


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 4, 2021, the undersigned electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF.



  Dated: May 4, 2021
                                                  /s/ Patrick J. Queenan
                                                  Trial Attorney
                                                  U.S. Department of Justice
